        Case 1:19-cv-08345-MKV-DCF Document 10 Filed 12/06/19 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :          12/06/2019
 SAMANTHA SIVA KUMARAN, et al.,                               :
                                              Plaintiffs, :
                                                              :   19 Civ. 8345 (LGS)
                            -against-                         :
                                                              :        ORDER
 NORTHLAND ENERGY TRADING, LLC, et :
 al.,                                                         :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, this Court’s Order on September 20, 2019 (Dkt. No. 3), required the parties

to file a joint letter and proposed case management plan no later than seven days before the initial

pretrial conference;

        WHEREAS, the initial pretrial conference is scheduled for December 12, 2019, at 10:40

a.m.;

        WHEREAS, the parties failed to file the joint letter or proposed case management plan;

        WHEREAS, on December 5, 2019, Plaintiffs filed an affidavit of service (Dkt. No. 9)

stating that Defendants were served on December 4, 2019. It is hereby

        ORDERED that the initial pretrial conference, scheduled for December 12, 2019, is

adjourned to December 19, 2019, at 10:40 a.m. The parties shall file a joint letter and proposed

case management plan, pursuant to this Court’s Order at Dkt. No. 3, no later than seven days

before the initial pretrial conference.

        ORDERED that Plaintiff shall serve a copy of this Order, and the Order at Dkt. No. 3, on

Defendants, and shall file an affidavit of service no later than December 9, 2019.

Dated: December 6, 2019
       New York, New York
